DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims  55-59, 61-63, 65, 66, 69, 71, 72, 75-77 and 92-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020. In particular, in the reply filed 12/04/2020, Species A was elected which includes Figures 1-6 and 11. These figures do not depict internal structures of the dosage form dispenser, including a depilling mechanism, a conveyor, a dosage form, a positioner, a double action depilling mechanism, first pusher, etc. Therefore, all claims drawn to features not depicted or described by Figures 1-6 and 11 have been withdrawn from further consideration. 
Currently, claims 1-6, 8-10, 12-15, 18-19, 21, 22, 25-29 and 45-50 are under examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “blister package, selective dipilling mechanism, conveyor, positioner, first pusher, second pusher, or a real-time clock” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 should end in a period.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 3 of claim 18 has a syntax issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-10, 16, 18, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	As to claim 4, there is no disclosure or depiction of “the dosage form dispenser wherein the at least one dosage form is contained within a blister package, which comprises a covered cavity bounded prior to or while comparing same to the at last one stored user standard.”	As to claim 27, there is no depiction of the outlet connected to the conveyor and configured for engagement and selective actuation by mouth of a user, promoting egress of the at least one dosage form from the dosage form dispensing mechanism into the oral cavity of the subject. Therefore the claim cannot be treated on its merits. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “may comprise establishing at least a two-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12-16, 18-19, 21, 22, 26-29 and 45-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0186923 to Poutiatine in view of US 2001/0031072 to Dobashi.	As to claim 1, Poutiatine discloses a dosage form dispenser, comprising: a casing comprising a first portion adapted for insertion within an oral cavity of a subject (Figure 5, dispensing device tip geometry, 80) and a second portion (Figures 1A and 1D) adapted to encase a dosage form dispensing mechanism located therewithin; a dosage form dispensing mechanism (dispensing device, [0194]); a microprocessor (microprocessor controlled actuator, [0194]) and associated memory  (memory means, [0222]); and an interface (user interface, 279) connected to the dispensing mechanism, which promotes dispensing the dosage form when the authentication has been obtained (user identification means and image or facial recognition system, [0222]). 	Poutiatine discloses actuation including user identification means, but fails to disclose the specific structure of the facial recognition system. In particular, Poutiatine further discloses at least one camera positioned on the second portion of the casing, further positioned to capture a field of view of  by Dobashi, such that the accuracy and recognition performance can be improved [0225]).	As to claim 45, the modified method of Poutiatine discloses the dosage form wherein processing the user authentication information may comprise rotating or skewing images relayed from the at least one camera prior to or while comparing same to said at least one stored user standard (a case of photographing a face tilted, Figure 13).	As to claims 46-47, the modified method of Poutiatine discloses the dosage form dispenser wherein the stored user standard may be a compilation of user images captured and stored over time, wherein the stored user standard may comprise a weighted determination introducing a bias in favor of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783